Citation Nr: 9904706
Decision Date: 02/22/99	Archive Date: 06/24/99

DOCKET NO. 94-14 953               DATE FEB 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUE

Entitlement to special monthly compensation on account of need for
aid and attendance or by reason of being housebound.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

J. Fussell, Counsel 

INTRODUCTION

The veteran had active service from March 1961 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board)
from a November 1993 decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in San Juan, Puerto Rico.

Historically, a March 1984 rating action reduced the veteran's 100
percent schedular rating for his service-connected hysterical
neurosis, dissociative type, (now characterized as a conversion
disorder) to 50 percent, effective September 9, 1980. Although
there have been intervening rating actions and decisions of the
Board, rating actions of August and September 1994 restored a 100
percent schedular rating effective September 9, 1980, in accordance
with the stipulation and order approved by the United States
District Court for the District of Puerto Rico in the case of
Fernando Giusti-Bravo, et. al vs. U.S. Department of Veterans
Affairs, Civ. No. 87-0590 (D.P.R.) (CCC).

Thereafter, a May 1995 rating action granted entitlement to
Dependent's Educational Assistance under 38 U.S.C. Chapter 35. An
August 1996 rating action granted entitlement to benefits under 38
U.S.C. 1151 (West 1991) for residuals of a fracture of the condyle
of the left mandible, a residual but healed scar of the chin, and
residuals of fractures of two anterior teeth, due to a fall
sustained during VA hospitalization of May and June 199 1, and each
was assigned a noncompensable evaluation.

FINDINGS OF FACT

1. The veteran's service-connected disabilities are a psychiatric
disorder rated 100 percent disabling and noncompensable ratings are
assigned for residuals of a fracture of the condyle of the left
mandible, a healed scar of the chin, and residuals of fractures of
two anterior teeth.

2. The veteran's disabilities do not necessitate the care or
assistance of another person on a regular basis to attend to the
activities of daily living and to protect him from the hazard or
dangers of his daily environment or substantially confine him to
his dwelling or immediate premises and he is not in a nursing home.

CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation on
account of need for aid and attendance or by reason of being
housebound have not been met. 38 U.S.C.A. 1114, 5107 (West 1991);
38 C.F.R. 3.350, 3.352 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is plausible and thus "well grounded" within
the meaning of 38 U.S.C.A. 5107(a) (West 1991), which mandates a
duty to assist in developing all pertinent evidence. No request has
been made for any additional evidentiary or procedural development
nor is any need for such development apparent to the Board. It is
the determination of the Board that the evidentiary record is
sufficient both in scope and in depth for a fair, impartial, and
fully informed appellate decision.

Under 38 U.S.C.A. 1114(1) (West 1991) special monthly compensation,
above that payable solely by virtue of disability from service-
connected disorders, is payable if the veteran is permanently
bedridden or so helpless as to be in need of regular aid and
attendance as a result of service-connected disability or
disabilities.

Under 38 C.F.R. 3.351(c)(3) (1998) a veteran will be considered in
need or regular aid and attendance if he or she establishes a
factual need for aid and attendance under the criteria set forth at
38 C.F.R. 3.352 (1998). 

Under 38 C.F.R. 3.352(a) (1998) (basic criteria for regular aid and
attendance an( permanently bedridden) "[t]he following will be
accorded consideration in determining the need for regular aid and
attendance (3.351(c)(3)): inability of claimant to dress or undress
himself (herself), or to keep himself (herself) ordinarily clean
and presentable; frequent need of adjustment of any special
prosthetic or orthopedic appliances which by reason of the
particular disability cannot be done without aid (this will not
include the adjustment of appliances which normal persons would be
unable to adjust without aid, such as supports, belts, lacing at
the back, etc.); inability of claimant to feed himself (herself)
through loss of coordination of upper extremities or through
extreme weakness; inability to attend to the wants of nature; or
incapacity, physical or mental, which requires care or assistance
on a regular basis to protect the claimant from hazards or dangers
incident to his or her daily environment. 'Bedridden' will be a
proper basis for the determination. For the purpose of this
paragraph 'bedridden' will be that condition which, through its
essential character, actually requires that the claimant remain in
bed. The fact that claimant has voluntarily taken to bed or that a
physician has prescribed rest in bed for the greater or lesser part
of the day to promote convalescence or cure will not suffice. It is
not required that all of the disabling conditions enumerated in
this paragraph be found to exist before a favorable rating may be
made. The particular personal functions which the veteran is unable
to perform should be considered in connection with his or her
condition as a whole. It is only necessary that the evidence
establish that the veteran is so helpless as to need regular aid
and attendance, not that there be a constant need. Determinations
that the veteran is so helpless, as to be in need of regular aid
and attendance will not be based solely upon an opinion that the
claimant's condition is such as would require him or her to be in
bed. They must be based on the actual requirement of personal
assistance from others."

Under 38 U.S.C.A. 1114(s)(2) (West 1991) and 38 C.F.R. 3.350(i)(2)
and 3.351(d)(2) (1998) special monthly compensation, above that
payable solely by virtue of disability from service-connected
disorders, is payable if the veteran has a service-connected
disability rated as total and by reason of such service- connected
disability or disabilities is permanently housebound. The
requirement

of "permanently housebound" will be considered to have been met
when the veteran is substantially confined to his house (ward or
clinical area, if institutionalized) or immediate premises due to
service-connected disability or disabilities which it is reasonable
certain will remain throughout such veteran's lifetime.

On VA dental examination in January 1993 the veteran complained of
deviation of his mandible on occasion while resting. On examination
he had satisfactory dentition. He could open and close the mandible
without any limitation. X-rays revealed complete healing of the
bones that were fractured from a fall during VA hospitalization in
May and June 1991. He had malocclusion, Class 11 with anterior open
bite but this did not constitute a handicap. The disorder had no
effect on everyday activities and there was no significant
ancillary problem. His anterior maxillary teeth were vital meaning
there was no pulpal pathology. Teeth numbers 7 and 8 were
satisfactorily restored.

On VA psychiatric examination in August 1993 the veteran reported
that he received fee-basis treatment and took Xanax and other
medications. His last psychiatric hospitalization was in 199 1. He
complained of depression, being very anxious, and having difficulty
sleeping. He also complained of frequent dizzy spells. He reported
that he was at home a great deal of time and that he was afraid of
people and occasionally had suicidal preoccupations. His wife
reported that he was usually restless, very dependent, tearful, and
had difficulties making decisions.

On examination the veteran was appropriately dressed, clean, and
carried himself with an appropriate gait and posture. He was alert
and expressed himself freely. He was relevant and coherent. Content
of his speech was superficial and vague and there was some
rambling. His affect was one of apprehension and fear but, however,
a strong voluntary component was detected. There was no delusional
material and no evidence of hallucinations. There was referential
ideation but no mannerisms. He was oriented in three spheres. His
memory was preserved and his retention and recall were good. He
seemed to have a marked dependency structure and some manipulative
component. His judgment was preserved. He could

differentiate well between right and wrong. He had no current
suicidal preoccupations. Basically, no overt depressive signs were
found, although he was sad and tearful. The diagnosis was
generalized anxiety disorder with conversion features. His high
level of adaptive functioning in the past year had been poor but he
was considered able to handle his funds.

On VA scar examination in February 1995 the veteran reported that
he could not sleep in a supine position due to shortness of breath
and stated that when he slept on his right-side, his left mandible
would come out of place. He also reported having dislocations upon
chewing and that he frequently bit his tongue and lips due to this.
He denied any symptoms related to scaring. On examination there was
a 2 cm. long, 3 mm. wide linear scar on the chin with loss of color
but which was not tender to palpation. The scar was not inflamed
and was not swollen or depressed. There was a good vascular supply
and no ulceration, keloid formation, adherence or herniation. The
scar was not objectively tender to palpation and was not
cosmetically disfiguring and did not limit function of the part
affected. The diagnosis was a healed residual chin scar.

On VA psychiatric examination in June 1997 it was noted that the
veteran lived with his wife and two children. He was also in
receipt of Social Security benefits and was treated on a fee-basis.
He reported having fallen during his last VA hospitalization in
1991 and that as a result of having felt threatened by a male nurse
attendant during the 1991 hospitalization, he had refused
psychiatric hospitalization in 1994.

On examination the veteran was casually dressed and groomed. He was
very dramatic in his behavior and became overtly "cryful" during
the course of the interview and was observed to be very anxious.
Nevertheless, he was in contact with reality and was aware of the
interview situation. He complained of episodes of sudden falls
(although examinations to ruled out syncope had found nothing
physical). He complained of severe anxiety and a sense of
desperation, which built up to suicidal preoccupation, although he
had never made a suicide attempt. He had no delusions or
hallucinations. His affect was appropriate but markedly dramatic.

- 6 -

His mood was very anxious and he described multiple somatic
sensations, including episodes of what he called mental blocking
and being afraid that he was going to lose his mind. He was
oriented in three spheres. His memory was preserved. His
intellectual function was average. His judgment was fair but his
insight was markedly poor. He was competent to handle his funds.
The diagnosis was a conversion disorder but he also had very strong
histrionic personality characteristics. His global assessment of
functioning (GAF) was 45. His psychiatric condition did not prevent
him from taking care of his daily activities of self-care. He had
no limitations in terms of being able to go out of his house on
account of his neuropsychiatric condition.

The Board is required to make a decision based solely on the
independent medical evidence and not to use its' own medical
judgment. Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

While the veteran complains of mandibular dislocations due to his
dental disorders, there is no documented impairment of masticatory
ability or other dental impairment nor does the resulting scarring
cause any impairment or disfigurement or functional impairment.

The veteran's service-connected psychiatric disability does render
him unemployable, as recognized by the 100 percent rating assigned
and his receipt of Social Security disability benefits. However, he
is in contact with reality and is capable of handling his funds.
Although he has reported spending a great deal of time at home, it
is not shown by the evidence that he needs any assistance in taking
care of daily activities of self-care or that he has any
limitations with respect to being able to go out of his house
without supervision due to his service-connected psychiatric
disability.

In sum, the veteran does not require the aid and assistance of
another and is not substantially confined to his household due to
service-connected disabilities.

7 -                                                               
  

When all the evidence is assembled, the Board is responsible for determining
whether the evidence supports the claim or is in relative equipoise, with the
veteran prevailing in either event, or whether a fair preponderance of the
evidence is against the claim in which case that claim is denied. 38 U.S.C.A.
5107(b) (West 1991); 38 C.F.R. 3.102; Gilbert v. Derwinski 1 Vet. App. 49
(1990).

In this case, for the foregoing reasons and bases, the preponderance of the
evidence is against the claim and, thus there is no doubt to be resolved in
favor of the veteran.

ORDER

The claim for special monthly compensation on account of need for aid and
attendance or by reason of being housebound is denied.

CHRISTOPHER P. KISSEL

Acting Member, Board of Veterans' Appeals

- 8 - 

